Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 19 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8708984, US 9375352, and US 10300181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowed Claims
	Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest a reduced pressure wound therapy system comprising a manifold structure, a plurality of spaced longitudinal members, a sealing member, and a reduced pressure sub-system in combination with the manifold structure configured to deform more in a first direction than in a second direction upon being subjected to a reduced pressure, wherein the first and second direction are substantially coplanar. Kane (US 2008/0275409) fails to teach the manifold structure configured to deform more in a first direction than a second direction upon being subjected to a reduced pressure, wherein the first and second direction are substantially coplanar. Todd (US 5437651) fails to cure the remedies of Kane and only provides posts and ridges to guide fluid, but not exert strain on the tissue site. Further, it would not have been obvious to a person of ordinary skill in the art to modify Kane to allow the manifold to deform differently on the same plane since Kane attempts to create uniform strain at the wound site. Allowing parts of the wound to heal at different rates would delay the wound healing which is detrimental to treatment. Therefore, claims 1-9 are allowable.
The prior art fails to teach or reasonably suggest a manifold structure comprising a plurality of spaced longitudinal members, at least one shaped projection, a columnar member and an enlarged member in combination with the manifold structure configured to deform more in a first direction than in a second direction upon being subjected to a reduced pressure, wherein the first and second direction are substantially coplanar. Kane (US 2008/0275409) teaches the claimed limitations as disclosed by applicant with the exception of the manifold structure configured to deform more in a first direction than a second direction upon being subjected to a reduced pressure, wherein the first and second direction are substantially coplanar. Blake (US 4398910) fails to cure the deficiencies of Kane and does not teach the manifold structure deforms more in a first direction than a second direction upon being subjected to a reduced pressure, wherein the first and second direction are substantially coplanar. Todd (US 5437651) fails to cure the remedies of Kane and only provides posts and ridges to guide fluid, but not exert strain on the tissue site. Further it would not have been obvious to a person of ordinary skill in the art to modify Kane to allow the manifold to deform differently on the same plane since Kane attempts to create uniform strain at the wound site. Allowing parts of the wound to heal at different rates would delay the wound healing which is detrimental to treatment. Therefore, claims 10-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAI H WENG/Examiner, Art Unit 3781